--------------------------------------------------------------------------------

Exhibit 10.1
 
FORM OF PERFORMANCE SHARE AWARD
AGREEMENT FOR EXECUTIVE OFFICERS


THIS PERFORMANCE SHARE AWARD AGREEMENT (this "Agreement") is entered into
effective as of ________, 20__ (the "Grant Date"), by CRAFT BREW ALLIANCE, INC.,
a Washington corporation (the "Company"), and _____________________________ (the
"Participant").


RECITALS


A.           The Company has adopted the [2010/2014] Stock Incentive Plan (the
"Plan"). Capitalized terms that are used but not defined in this Agreement will
have the meanings given those terms in the Plan.


B.            The Committee has designated the Participant to receive an Award
of Performance Units (referred to in this Agreement as Performance Shares) under
the Plan.


NOW, THEREFORE, the Company and the Participant agree as follows:


1.            Performance Share Award. The Company grants to the Participant an
Award (the "Award") of up to ______ shares of Common Stock (the "Performance
Shares") for the period beginning on the Grant Date and ending on March 31, 20__
(the "Performance Period"). The actual number of Performance Shares that will be
issued to the Participant pursuant to the Award will be determined as described
below, based on the actual results of the Company for the three fiscal years
ending December 31, 20__ (the "Measurement Period"). The Award is subject to all
of the provisions of the Plan and the terms and conditions specified in this
Agreement.


2.                 Performance Goals. As long as the Participant remains
employed by the Company, the Performance Shares earned under this section will
vest on the last day of the Performance Period specified above (the "Vesting
Date"), subject to the written certification by the Committee of the achievement
of the Performance Goals set forth on Exhibit A.  The number of Performance
Shares, if any, that may be earned based on the Performance Goals will be as set
forth in Schedule 1, subject to the Flex set forth in Schedule 2 for performance
above or below 100% of the respective Performance Goal.

Schedule 1.           Award Earned Relative to Performance Goals.


Performance Goal
% of Award Earned
 
 
 
 

--------------------------------------------------------------------------------

Schedule 2.    Flex.  For each 1% shortfall as to achievement of a given
Performance Goal up to 20%, the number of Performance Shares earned is reduced
by 3.5% (the "Cutback"). No Performance Shares will be earned with respect to a
given Performance Goal as to which achievement is below 80%. For each 1%
overachievement of a Performance Goal, the number of Performance Shares earned
will be increased by 6%. In no event will the number of shares earned under
either Performance Goal be greater than 125% of the number of shares expected to
be earned at 100% attainment of the Performance Goal.
 
Achievement Threshold
Performance Shares Earned
104.167%
125%
104%
124%
103%
118%
102%
112%
101%
106%
100%
100%
99%
96.5%
98%
93%
97%
89.5%
96%
86%
95%
82.5%
94%
79%
93%
75.5%
92%
72%
91%
68.5%
90%
65%
89%
61.5%
88%
58%
87%
54.5%
86%
51%
85%
47.5%
84%
44%
83%
40.5%
82%
37%
81%
33.5%
80%
30%
Below 80%
0

 
3.            Settlement of Award. The Award will be settled on a settlement
date selected by the Committee as soon as practicable after the end of the
Performance Period, and in no case later than 30 days following the Vesting
Date, by the delivery to the Participant of an unrestricted certificate for all
the Performance Shares vested under this Agreement.


4.            Other Documents. The Participant will be required to furnish to
the Company such other documents or representations as the Company may require
to assure compliance with applicable laws and regulations as a condition of the
Company's obligation to issue any Performance Shares.


5.            Forfeiture. Except to the extent otherwise determined by the
Committee in its sole discretion pursuant to the provisions of Section 10 of the
Plan, the Participant's rights in all Performance Shares subject to this
Agreement that have not vested will be forfeited, and the Award will be canceled
and the Participant will not receive any Performance Shares or other payment
with respect to the Award, upon termination of the Participant's employment (or
business relationship) with the Company and its Affiliates for any reason prior
to the Vesting Date.

--------------------------------------------------------------------------------

6.            Capitalization Adjustments. Capitalization adjustments to the
Performance Shares, if any, will be made as required by Section 10.1 of the
Plan.


7.            Rights as Shareholder. Prior to the issuance of Performance Shares
in settlement of the Award, the Participant will have no rights as a shareholder
of the Company with respect to the Award or the Performance Shares.


8.           Tax Withholding and Reimbursement. Participant must satisfy all
federal, state and local tax withholding obligations relating to the settlement
of the Award. The Company is authorized to require the Participant to remit to
the Company, or to withhold from the Participant's other compensation, any
withholding and payroll taxes imposed on the Company in connection with or with
respect to the settlement of the Award. Subject to the prior written approval of
the Committee in its sole discretion, the Participant, by written notice to the
Committee which complies with any applicable timing restrictions imposed
pursuant to Rule 16b-3 under the Exchange Act, may elect to have withholding
taxes satisfied by withholding Common Stock from the shares of Common Stock
otherwise issuable to the Participant in settlement of the Award.


9.            Entire Agreement; Amendments; Binding Effect. This Agreement,
together with the Plan, constitutes the entire agreement and understanding
between the Company and the Participant regarding the subject matter hereof.
Except as permitted by the Plan, no amendment of the Award or this Agreement, or
waiver of any provision of this Agreement or the Plan, shall be valid unless in
writing and duly executed by the Company and the Participant. The failure of any
party to enforce any of that party's rights against the other party for breach
of any of the terms of this Agreement or the Plan shall not be construed as a
waiver of such rights as to any continued or subsequent breach. This Agreement
shall be binding upon the Participant and his or her heirs, successors and
assigns.


10.          Code Section 409A. This Agreement is intended to be exempt from the
requirements of Code Section 409A by reason of all payments under this Agreement
being "short-term deferrals" within the meaning of Treas. Reg. § 1.409A-1(b)(4).
All provisions of this Agreement shall be interpreted in a manner consistent
with preserving this exemption.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


"Company"
CRAFT BREW ALLIANCE, INC.
 
 
 
 
 
By
 
 
 
 
[Name]
 
 
 
[Title]
 
 
 
 
 
"Participant"
 
 
 


 

--------------------------------------------------------------------------------